         Case 2:93-bk-20383        Doc 67 Filed 07/20/21 Entered 07/20/21 15:55:43                     Desc
                                  Status Conference Hearing Page 1 of 1
Form ntchrgstat

                                     UNITED STATES BANKRUPTCY COURT


Southern District of West Virginia

Room 3200
300 Virginia Street East
Charleston, WV 25301

In     Robert Daniel Turner
Re:    Debtor                                              Bankruptcy Proceeding No.: 2:93−bk−20383
                                                           Chapter: 13
                                                           Judge: B. McKay Mignault

PLEASE TAKE NOTICE that a Status hearing will be held at

Dial: 888−273−3658, Access Code: 1039652, Telephone Conference

on 8/18/21 at 10:00 AM

to consider and act upon the following:


[64] Motion by Debtor Robert Daniel Turner to Disburse Unclaimed Funds.



   NOTICE IS HEREBY GIVEN that ALL parties and attorneys are directed to appear by telephone for all
hearings scheduled in the Southern District of West Virginia Bankruptcy Court until further notice, unless
otherwise indicated. Motions to appear by telephone should not be filed while hearings are being conducted
telephonically. Below are instructions.

1. That, absent extraordinary circumstances, and prior authorization received from the Court, no in−person hearing
appearances will be permitted

2. That instructions for monitoring proceedings and appearing telephonically may be found at
http://www.wvsb.uscourts.gov

3. That those individuals who are not represented by a lawyer, and who nevertheless physically appear in the
courtroom for a scheduled hearing, will be informed of the contents of this General Order so that they may participate
instead by telephone or make some other arrangement with the courtroom deputy, for which Court authorization will
be sought

Hearing participants must use the following call information, which is provided at no cost: (a) dial 1−888−273−3658;
and, (b) when prompted, enter access code 1039652. Participants must mute their phones until their case is called by
the Court, at which time they may be heard when recognized by the Court

Dated: 7/20/21

                                                           Lesley Hoops
                                                           Clerk, U.S. Bankruptcy Court

                                                           BY: Mary F. Jackson
                                                           Deputy Clerk
